PER CURIAM.
William A. Calvo, III, seeks review of an order limiting issues in this disciplinary proceeding to the appropriate discipline pursuant to rule 3-4.6 of the Rules Regulating The Florida Bar. We have jurisdiction. Art. V, § 15, Fla. Const.
Disciplinary proceedings were instituted against Calvo after the Securities and Exchange Commission (SEC) issued an order and opinion suspending Calvo from appearing or practicing before the SEC for a period of two years. Prior to suspending Calvo, the SEC successfully sought a civil injunction in federal district court enjoining Calvo from violating various anti-fraud provisions of the federal securities laws.
We recently addressed the question of whether an order of suspension issued by the SEC is a final adjudication of discipline by a foreign jurisdiction under rule 3-4.6, holding that it is not. The Fla. Bar v. Tepps, 601 So.2d 1174 (Fla.1992). Accordingly, we reject the referee’s order limiting the issues in this proceeding and remand for a full evidentiary hearing.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.